[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-10904                  APR 4, 2011
                                                               JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                           Agency No. A097-924-384


NINOSKA ZEUDI SANCHEZ DE PETIT,
ELIO NICOLAS PETIT-ORELLANES,
                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,
                                                                      Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________
                                  (April 4, 2011)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Ninoska Sanchez De Petit, a native and citizen of Venezuela, petitions for

review of the order by the Board of Immigration Appeals (“BIA”) affirming the
decision of the Immigration Judge (“IJ”). The IJ’s decision denied asylum1 and

withholding of removal.2 No reversible error has been shown; we dismiss the

petition in part and deny it in part.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. And we review fact

determinations under the “highly deferential substantial evidence test” whereby

we “must affirm the BIA’s decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc) (citation and internal

quotation omitted). We “view the record evidence in the light most favorable to

the [BIA’s] decision and draw all reasonable inferences in favor of that decision”;

and we may reverse the BIA’s fact determinations “only when the record compels

a reversal.” Id. at 1027.

       1
        Petitioner included her husband as a derivative beneficiary in her asylum application; so
our decision on asylum applies to him as well.
       2
       Petitioner raises no challenge to the portion of IJ’s decision denying relief under the
Convention Against Torture; so that issue is abandoned. See Sepulveda v. U.S. Attorney Gen.,
401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                2
       On appeal, Petitioner argues that the BIA did not consider adequately her

justifications for not filing timely her asylum application.3 As the government

notes correctly, we lack jurisdiction over this claim. Pursuant to 8 U.S.C. §

1158(a)(3), we are without jurisdiction “to review a decision [about] whether an

alien complied with the one-year time limit or established extraordinary

circumstances that would excuse [the] untimely filing.” Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). Here, the BIA considered

Petitioner’s testimony about why she did not file her asylum application on time;

and we are without jurisdiction to review the BIA’s untimeliness determination.

We dismiss the petition for review on asylum.

       We have jurisdiction only over Petitioner’s withholding of removal claim.4

To establish eligibility for withholding of removal, an alien must show “that [her]

life or freedom would be threatened on account of” a protected ground, including

political opinion. Delgado, 487 F.3d at 860-61. An alien seeking such relief bears

the burden of demonstrating that she “more-likely-than-not would be persecuted or

tortured upon” return to the country in question. Id. at 861. To meet this burden,

       3
        Petitioner entered the United States in January 2001 and filed her asylum application in
January 2004.
       4
         As a derivative beneficiary, Petitioner’s husband is ineligible for withholding of removal
even if Petitioner is granted such relief. See Delgado v. U.S. Attorney Gen., 487 F.3d 855, 862
(11th Cir. 2007).

                                                 3
the alien must show either: “(1) past persecution in [her] country based on a

protected ground, in which case a rebuttable presumption is created that [her] life

or freedom would be threatened if [she] returned to [her] country, or (2) a future

threat to [her] life or freedom on a protected ground in [her] country.” Id. (internal

quotations omitted).

      Here, Petitioner sought relief based on her political opinion: she opposed

the regime of President Hugo Chavez. Petitioner and her husband both were

active members of the Democratic Action Party. Their involvement included

handing out propaganda and coordinating demonstrations. Petitioner and her

husband began receiving threatening phone calls from members of the Bolivarian

Circles (a pro-Chavez organization), who told them to stop opposing the

revolution and to stop their political activism. These phone calls became more

frequent.

      One evening, when Petitioner and her husband were returning home from

church, they were stopped by three masked and armed men. The men threatened

them and told them to stop opposing the government. In addition, the men hit

Petitioner’s husband with the butt of a gun and dragged Petitioner by her hair and

hit her. The men also tied the two up and left them; but they were able to get




                                          4
away. Petitioner reported this incident to the police, but no investigation was

undertaken.

       Petitioner and her husband moved in with her father-in-law who lived a few

hours away from their home. But they continued to receive threatening phone

calls there; and Petitioner’s husband fled to the United States. Petitioner remained

in Venezuela and moved in with her father. She again was stopped by members of

the Bolivarian Circles near her father’s home. The men pointed guns at her and

pushed her inside a car. Petitioner stated that she was beaten and threatened and

kept captive for about an hour before the men dropped her off from where they

had taken her. After this incident, Petitioner joined her husband in the United

States.

       In pertinent part, the IJ concluded that the incidents described by Petitioner

did not rise to the level of past persecution; and the BIA agreed with the IJ’s

assessment of the incidents.5 On appeal, Petitioner argues that the incidents she

endured at the hands of the Bolivarian Circles amounted to past persecution and




       5
        The IJ and BIA also concluded that Petitioner did not establish a clear probability of
future persecution based on her political activities if she returned to Venezuela. On appeal,
Petitioner makes no challenge to this conclusion and has, thus, abandoned any challenge to it.
See Sepulveda, 401 F.3d at 1228 n.2.

                                                5
that the IJ and BIA erred by considering the incidents in isolation instead of

cumulatively.

      We conclude that substantial evidence supports the BIA’s decision that

Petitioner did not demonstrate past persecution; and we are not compelled to

reverse the decision. We have explained that persecution is an “extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution.” See Sepulveda,

401 F.3d at 1231 (citation and internal quotations omitted); see also Ruiz v.

Gonzalez, 479 F.3d 762, 766 (11th Cir. 2007) (explaining that the BIA must

review the cumulative effect of an applicant’s events to determine whether the

events cumulatively amount to past persecution). The events Petitioner

experienced -- including threatening phone calls, two face-to-face encounters with

members of the Bolivarian Circles where she suffered some bruising, was held at

gunpoint and tied up, and detained for an hour -- are insufficiently extreme to

establish persecution. See Djonda v. U.S. Attorney Gen., 514 F.3d 1168, 1174

(11th Cir. 2008) (concluding that a 36-hour detention, during which petitioner was

verbally threatened, ordered to disrobe and beaten, and suffered scratches and

bruises requiring a two-day hospital stay, did not rise to the level of persecution).




                                          6
Contrary to Petitioner’s assertion, both the IJ and BIA considered the incidents in

their totality, as required.

       Because Petitioner did not demonstrate that she more likely than not would

be persecuted if she returned to Venezuela, we deny her petition for review on

withholding of removal.6

       PETITION DISMISSED IN PART, DENIED IN PART.




       6
         We reject Petitioner’s argument that the BIA erred in not addressing the IJ’s credibility
determination. The BIA dismissed Petitioner’s appeal on grounds other than credibility; and we
are reviewing only the BIA’s decision. We also reject Petitioner’s argument that the BIA failed
to evaluate properly her withholding of removal claim.

                                                 7